WALKER, P. J.
If there was any prejudicial error in the rulings of the court on the questions asked John H. Stogsdale, a witness for the state, on his cross-examination, as to whether he and another witness for the state were drunk on the night before the occurrence of the difficulty in reference to which they testified, that error was cured by the subsequent action of the court in admitting uncontradicted evidence of the fact sought to be elicited by those questions.
The questions asked the same witness on his cross-examination as to the color or race of Mary Vigo, another witness for the state, and as to his illicit sexual relations with her, called for matters which were irrelevant to any issue in the case, and there was no error in sustaining objections to those questions.—Fonville v. The State, 91 Ala. 39; Crawford v. The State, 112 Ala. 1.
Under the rule prevailing in this state that proof of declarations, verbal or written, made by a witness out of court, is inadmissible in corroboration of his testimony (Jones v. The State, 107 Ala. 93; Nicholls v. Stew*76art, 20 Ala. 358), the court properly sustained the objection to the testimony sought to be elicited by the defendant from the witness Weinacker as to statements made by John Jackson, another witness for the defendant, in conformity with the testimony given by him.
The testimony of Walter Baker as to a statement made by the witness Mary Vigo which was inconsistent with her testimony was properly excluded because of the failure to lay the proper predicate for the introduction of evidence of such contradictory statement.
The court was not in error in giving charge 8 requested by the counsel for the state. It asserted the familiar proposition that a defendant who provoked or brought on the difficulty which resulted, in the homicide Avith which he is charged cannot set up self-defense,—Storey v. The State, 71 Ala. 329; Hendricks v. The State, 122 Ala. 42.
The proposition embodied in the written charge refused to the defendant as to the presumption of innocence to be indulged in his favor was substantially covered by another written charge given at his instance, and the court is not chargeable with reversible error because of its refusal to repeat the proposition when stated in slightly varying terms.
The counsel for the appellant do not undertake to point out a fault in any other ruling of the court in giving or refusing instructions, and we discover no prejudicial error in any of those rulings.
Affirmed.